          Case 3:12-cv-00295-LRH-CLB Document 246 Filed 05/10/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3 LINDSAY A. AGER
   Assistant United States Attorney
 4 Nevada Bar No. 11985

 5 United States Attorney’s Office
   501 Las Vegas Blvd. So., Suite 1100
 6 Las Vegas, Nevada 89101
   (702) 388-6336
 7 Lindsay.Ager@usdoj.gov
   Attorneys for the United States
 8
                              UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10
     United States of America ex rel. Cecilia   Case No. 3:12-cv-00295-LRH-CLB
11
     Guardiola,
12
                   Plaintiff,
13

14         v.

15   Renown Health, et al.,                     United States’ Motion to Substitute
                                                Attorneys and to Update Docket Sheet
16                Defendants.
17

18         The United States of America moves to substitute Assistant United States Attorney

19 Lindsay A. Ager as attorney of record in place of former Assistant United States Attorney

20 Roger W. Wenthe. The United States further requests that the docket sheet and service list

21 be updated accordingly. A proposed order is attached to this motion.

22         Dated: May 10, 2021

23                                               CHRISTOPHER CHIOU
                                                 Acting United States Attorney
24

25                                               /s/ Lindsay A. Ager
                                                 LIINDSAY A. AGER
26                                               Assistant United States Attorney

27

28
           Case 3:12-cv-00295-LRH-CLB Document 246 Filed 05/10/21 Page 2 of 2



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar No. 14853
3    LINDSAY A. AGER
     Assistant United States Attorney
4    Nevada Bar No. 11985
5    United States Attorney’s Office
     501 Las Vegas Blvd. So., Suite 1100
6    Las Vegas, Nevada 89101
     (702) 388-6336
7    Lindsay.Ager@usdoj.gov
     Attorneys for the United States
8
                                  UNITED STATES DISTRICT COURT
9                                      DISTRICT OF NEVADA
10
     United States of America ex rel. Cecilia       Case No. 3:12-cv-00295-LRH-CLB
11
     Guardiola,
12
                     Plaintiff,
13

14          v.
                                                    Proposed Order
15   Renown Health, et al.,
16                   Defendants.
17

18          Having reviewed and considered the United States’ Motion to Substitute Attorneys

19   and to Update the Docket Sheet, and good cause appearing,

20          It is ordered that the motion is granted.

21          It is further ordered that the Clerk of Court must update the docket sheet to indicate

22   that Assistant United States Attorney Lindsay A. Ager is the attorney for the United States

23   and to terminate former Assistant United States Attorney Roger W. Wenthe as attorney for

24   the United States in this case.

25          Dated:    May 10, 2021

26
                                                        __________________________________
27                                                      United States Magistrate Judge
28


                                                    2
